                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                   Case No. 19−31362
                                                                        Chapter 13
Kendra L. Moses ,

        Debtor.



                    ORDER SUSTAINING OBJECTION TO CLAIM(S)

          An objection was filed to the claim(s) of LVNV Funding, LLC. Either a response
consenting to the objection was filed or no response has been filed within 30 days of the filing of
the objection. Pursuant to LBR 3007−1, it is

        ORDERED that the objection is SUSTAINED and the requested disposition allowed.


Dated September 18, 2019




                                                     William R. Sawyer
                                                     United States Bankruptcy Judge
